Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5 and 7-21 of U.S. Application 16/459,592 filed on January 05, 2021 are presented for examination.

Response to Arguments

Entry of Amendments


Amendment to claim 1 has been entered.
Claim 6 has been cancelled. 
Claims 7-21 has been added. 


Rejections under USC 102 and 103
“Applicant's arguments filed on 01/05/2011 have been fully considered and are found persuasive. Currently no prior art has been found to meet the current claim limitations.”
Reasons for Allowance

Claims 1-5 and 7-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record taken alone or in combination fail to teach or suggest a test point adaptor for coaxial cables, comprising: wherein the sleeve of the cap is configured to provide a biasing force against the outer conductive sleeve to 

Claims 2-5 are also allowed as they depend on allowed claim 1. 

Regarding claim 7, the prior art of record taken alone or in combination fail to teach or suggest a test point adaptor for coaxial cables, comprising: wherein the sleeve is configured to provide a biasing force against the outer conductive sleeve to provide electrical grounding between the cap and the outer conductive sleeve in combination with the other limitations of the claim. 

Claims 8 and 9 are also allowed as they depend on allowed claim 7. 

Regarding claim 10, the prior art of record taken alone or in combination fail to teach or suggest a test point adaptor for coaxial cables, comprising: wherein the cap is configured to matingly engage the interface of the test body portion; and wherein the sleeve of the cap is configured to provide a biasing force against the outer conductive sleeve to provide electrical grounding between the cap and the outer conductive sleeve in combination with the other limitations of the claim. 

Claims 11-21 are also allowed as they depend on allowed claim 10. 


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868